Title: To Thomas Jefferson from Jonathan Thompson, 3 January 1826
From: Thompson, Jonathan
To: Jefferson, Thomas

ENTRY OF MERCHANDISE, imported by Thomas Jefferson esq. in the Brig Clarice—Oxnard Master, from Marseilles.New-York January 3rd 1826.MARKS & NUMBERS.PACKAGES & CONTENTS.Specific15 PrCt30 Pr CtTJ—1@3Three Cases Muscat Wineea 50 B300.00〃 4@6Three do Red Wineea 50 B225.00Three Cases Oil66.00Total frs. 660.One—do Anchovies12.001One—do Macaroni45.10Charges10.1.0.90frs535.0058.1066.90$1215 Per Cent$1.8014304.206.0060 Gallons Wine @ 30e18.2 1/12 Groce Bottles @ $24.17$28.17Permit.20Freight from Marseilles10.Primage on do1.$39.37